 I)DECISIONS OF NA1ONAI LABOR RELATIONS BOARDInternational Longshoremen's and Warehousemen'sUnion, Local No. 10 and Pacific Maritime As-sociation. Case 20-CB-4997January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 14, 1980, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalLongshoremen's and Warehousemen's Union,Local No. 10, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.2MEMBER JENKINS, dissenting:I disagree with my colleagues' adoption of theruling by the Administrative Law Judge that theelimination of racial discrimination in the selectionof walking bosses is irrelevant to the disposition ofthis case. This ruling is not in accord with our na-tional labor policy, is not required by Section8(b)(1)(B) of the Act, and denies the RespondentUnion a fair hearing on the violation with which itis charged. The right of an employer to select itsown representatives, protected by Sectioni Member Penello agrees with the Administrative L.asw Judge's findingthat International Organization of Mfasters. Mates and Pilots (.Ne portTankers Corporation), 233 NLRB 245 (1977), order vacated and remandedNewport Tankers Corporation v N.L.R B., 575 F 2d 477 (4th Cir. 1978), isreadily distinguishable from the instant case Member Peiello furthernotes that he continues to adhere to his dissenting opinion in ,ewportTankers.2 We shall, in accord with standard Board remedial practice, substitutea "Notice to Employees and Members" in lieu of he "Nolice to IEmploy-ees" recommended by the Administratise Law Judge8(b)(l)(B), does not include the right to discrimi-nate racially in such selection.Evidence bearing on the discriminatory selectionof walking bosses and the Union's effort to elimi-nate such discrimination is material, and necessary,to a determination of the motive for Respondent'saction and whether such action violated Section8(b)(1)(B) as alleged. See my dissenting opinion inLaborers' International Union of North America,AFL-CIO, Local 478 (International Builders of Flor-ida, Inc.), 204 NLRB 357 (1973). In view of thespecific provisions prohibiting discrimination ofany kind in the parties' contract, the Union has alegal right as a statutory representative to insurethat discriminatory practices are not established orcontinued and that its duty to represent fairly andin good faith the interests of minorities within theunit is not impaired by the employer or anotherunion. Westinghouse Electric Corporation, 239NLRB 106 (1978).APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAIl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll. NOT restrain or coerce PacificMaritime Association (PMA), or any of its em-ployer-members, in the selection or retentionof their representatives for the purpose of col-lective bargaining or the adjustment of griev-ances.WE WILL NOT engage in work stoppages orthreaten to engage in work stoppages for thepurpose of restraining or coercing PMA, orany of it employer-members, in the selection oftheir representatives for the purpose of collec-tive bargaining and the adjustment of griev-ances.WE WILL notify PMA and its employer-members that the Union has no objection tothe employment of Clarence Small, WilliamBrown, and Haus Blase as walking bosses.INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'S UNION,LOCAL No. 10DECISIONSTIAEMENT OF THE CASERussk.I .L. STEVENS, Administrative Law Judge: Thiscase was heard before me in San Francisco, California,254 NLRB No. 65540 LONGSHOREMEN'S LOCAL 10on June 25, 1980.1 The complaint issued February 6,1980, is based on a charge filed on January 3, 1980, and afirst amended charge filed on January 23, 1980, by Pacif-ic Maritime Association (herein called PMA). The com-plaint alleges that International Longshoremen's andWarehousemen's Union, Local No. 10 (herin called Re-spondent or the Union), violated Section 8(b)(1)(B) ofthe National Labor Relations Act, as amended (hereincalled the Act).All parties were given full opportunity to participate.to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Union, and theCharging Party.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONPacific Maritime Association, with a place of businessin San Francisco, California, is and has been, at all timesmaterial herein, an organization comprised of employersengaged in the movement of cargo on oceangoing ves-sels to and from the Pacific Coast ports of the UnitedStates, and which exists for the purpose, inter a/ha, ofrepresenting its employer-members in negotiating and ad-ministering collective-bargaining agreements with var-ious labor organizations, including Respondent.At all times material herein, Marine Terminals Corpo-ration (herein called Marine); Crescent Wharf and Ware-house Company (herein called Crescent); and MatsonTerminals, Inc. (herein called Matson), have been, andnow are, employer-members of PMA.During the calendar year ending December 31, 1979,the employer-members of PMA, in the course and con-duct of their business operations, derived gross revenuesin excess of $50,000 for the transportation of freight andcommodities from the State of California directly topoints outside the State of California.I find that Marine, Crescent, and Matson, each, arenow, and at all times material herein have been, employ-ers engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Longshoremen's and Warehousemen'sUnion, Local No. 10, is, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE AI.LEGED UNFAIR ABOR PRACTICI-SA. Background2PMA, on behalf of its employer-members, and the In-ternational Longshoremen's and Warehousemen's Union(herein called ILWU), on behalf of itself and its locals inI All dates herein are within I'79, unlcs slated to be olherisee2 This background summary is based on credited testimony. sipull-tions of parties, and evidence nolt l dtlpuleCalifornia, Oregon, and Washington, are parties to anagreement effective July 1, 1978, to July 1, 1981. Thecontract is titled Pacific Coast Longshore Contract Doc-ument (herein called PCLCD). Section 11.1 of the agree-ment states "There shail be no strike, lockout or workstoppage for the life of this agreement." Respondent isone of the ILWU locals subject to PCLCD. ILWULocal 91, also encompassed by PCLCD, is the exclusivebargaining representative for all registered walkingbosses employed by PMA's employer-members in SanFrancisco and Oakland, California. PMA and Local 91(as well as some other locals) are parties to an agreementfor the same term as PCLCD. PMA and Local 91 areparties to a supplementary agreement, relevant portionsof which are as follows:SECTION 2. ADDING TO LIST OF REGIS-TERED WALKING BOSSES2.1 A proposal by either the Employers or theUnion to increase the number of men on the activeregistered list of walking bosses in each of the threeareas (San Francisco, Stockton and Sacramento)shall be submitted to the Joint Labor RelationsCommittee for consideration.2.2 If agreement is reached by the Joint LaborRelations Committee on the number of men to addthey shall then be selected by the Employers. Priorto reaching a final determination on the selection ofmen, the Employers agree to review with the Unionthe qualifications of men proposed for addition tothe registered list.2.21. When a company loses the services of anyof their steadily employed walking bosses as a resultof death, retirement, or leaving the industry, thecompany shall concurrently have the right to selectand employ replacements for such men.2.22 If agreement cannot be reached by the JointLabor Relations Committee on adding of men tothe registered list, the matter can then be referredto the Area Arbitrator for determination throughthe contract grievance machinery.Walking bosses are supervisory representatives of em-ployer-members of PMA in the performance of cargohandling and stevedoring activities covered by PCLCD.They have authority to supervise, place, or dischargemen, and direct the work of longshoremen. They partici-pate in grievance proceedings involving longshoremenwho fail to work as directed, or otherwise misbehave onthe job. Counsel stipulated that walking bosses are super-visors within the meaning of the Act, and are representa-tives of employers for purposes of collective bargainingor adjustment of grievances within the meaning of Sec-tion 8(b)(1)(B) of the Act. Three walking bosses are in-volved in this controversy, i.e., Clarence Small,3WilliamBrown, and Haus Blase. All three were named walkingbosses December 29, 1979.Approximately in 1964, and occasionally since 1973,Local 10 has contended that there have been discrimina-:' IlilXhid ii.1, ilre referrled Io herein Iheir Sl ilatrnle,541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, nepotism, and favoritism in the selection and regis-tration by PMA of walking bosses. So far as the recordshows, such allegations have not been the subject of find-ings or decisions by any arbitrator, administrative lawjudge, or court. The subject has been discussed, howev-er, between PMA and Local 10. Respondent contendsthat it has received complaints concerning such allega-tions, but that matter was not before the AdministrativeLaw Judge for hearing in this case, and Respondent'soffer of evidence to support its allegations was rejectedas being irrelevant to the issues herein.4In early December 1979, PMA selected Small, Brown,and Blase to become walking bosses, and Local 91 ob-jected. The dispute was referred to an arbitrator, pursu-ant to the collective-bargaining agreement between PMAand Local 91. Local 91 contended that, although thethree men were qualified to be walking bosses, they didnot have "clearance from Local 10." The matter washeard December 14, and by decision dated December 21,the arbitrator, Hans P. Schnitler, ordered that the threemen should be registered as walking bosses. They wereregistered, with the registrations to be effective Decem-ber 29.In the late afternoon of December 28, Larry Wing,then president of Local 10, called Craig McFate, PMA'sassistant manager, and asked for a meeting the followingmorning, due to a problem with Small, one of the newlyregistered walking bosses. McFate relayed that messageto James Edwards, manager of the northern Californiaarea of PMA. The following morning at approximately7:50, Edwards, McFate, and Vincent La Maestra, PMA'slabor relations assistant, met with Wing, Local 10's vicepresident, Willie Zenn, Local 10's business agent,Andrew Dulaney, secretary-treasurer, George Kaye, andrelief business agent, Lawrence Thibeaux. Wing andKaye said the Union "had a problem with the selectionof the three walking bosses," and that, in their opinion,"the men would not work with Mr. Small on that day."Small had been scheduled to work that day as a walkingboss. Edwards asked what section of the contract was in-volved, and Wing and Kaye replied that the dispute wasnot covered by the contract. However, they said, theyfelt Local 10 should have some "input" in the selectionof walking bosses, and they believed that, in the past,there had been favoritism, nepotism, and discriminationin the selection of walking bosses. At approximately 8a.m., Small attempted to start work with the longshore-men who had been assigned to him, but the men refusedto work, as did 10 or 12 other longshoremen on a relatedoperation involving the same ship. The other 10 or 12had been assigned to another walking boss. PMA offi-cials then called an area arbitrator on the telephone, andhe came to the area to arbitrate the matter on the job.The union representatives refused to participate in the ar-bitration. After an ex parte hearing, the arbitrator foundthat Local 10 was in violation of the contract by causinga work stoppage. Subsequently, the arbitrator reducedhis decision to writing. The award never was appealed.The arbitrator then attempted to call Local 10 officials4 Laborers' International Union of North .merica, AFL-CIO, Local 478(International Builders of Florida. Inc.), 204 NLRB 357 (1973). enfd. 503F.2d 192 (D.C.Cir. 1974).on the telephone, but was unable to reach them. The ar-bitrator then called the Union's chief dispatcher at theunion hall, and asked that he send new men to the job.PMA later was informed that the jobs had been posted,but that no men would take the jobs.On January 2-6, Local 10 caused work stoppage on 11separate occasions. The details of those stoppages werealmost the same as the stoppage of December 29. In eachinstance, union officials appeared when Small, Brown, orBlase were to act as walking bosses; those officials talkedwith the longshoremen, who then refused to work; arbi-tration was requested by PMA representatives, but theUnion failed or refused to participate in arbitration pro-ceedings; ex parte arbitrations were held, and the awardwas in favor of PMA; new longshoremen were requestedby PMA, but no one would accept the jobs. In some in-stances, there were slight differences in the chain ofevents, but those differences are irrelevant-the patternof conduct always was the same.5On January 6 the dispute was referred for coast arbi-tration and subsequently, the coast arbitrator, SamKagel, found that the arbitration decisions of the area ar-bitrator were proper. Kagel directed Respondent tocease and desist in its illegal work stoppages, and in itsnoncompliance with arbitration awards.B. Contentions of the PartiesThe General Counsel contends that the work stop-pages constituted coercion of PMA in the latter's selec-tion of its bargaining representatives, in violation of Sec-tion 8(b)(1)(B) of the Act, and that Respondent's motivein causing the stoppages is immaterial.Respondent's attorney stated Respondent's contentionsat the hearing:And the specific demand which Local 10 hasmade is that PMA negotiate with it and Local 91-both unions having an interest in the matter-someset of non-discriminatory objective criteria whichwould comply with title seven requirements. Andwhich would also fulfill Local 10's obligationsunder the civil rights laws to take affirmative actionin its role as collective bargaining agent.And the dispute over the three walking bosseswho we'll hear more about-was not aimed at forc-ing the employer to discharge any particular indi-vidual or to appoint any particular individual butmerely a refusal by Local 10 to recognize such pro-motions until guidelines had been adopted.C. Nature of the Work StoppagesSection 8(b)(l)(B) of the Act provides:It shall be an unfair labor practice for a labor orga-nization or its agents-(I) to restrain or coerce ...Testimony and evidence cover all work stoppages, and resultantevents. in detail.542 LONGSHOREMEN'S LOCAL 10(B) an employer in the selection of his representa-tives for the purposes of collective bargaining orthe adjustment of grievances.It is noted at the outset, that this case does not involvethe theory of concerted activity. The right to engage insuch activity is protected by the Act, and decisions andopinions concerning the Act. What is involved, is a spe-cific prohibition in the Act of a union restraining or co-ercing an employer in its selection of bargaining repre-sentatives.In Laborers' Local 478,6 the Board held that the rightto strike or engage in concerted activity does not includethe right to dictate to an employer that it select a par-ticular supervisor who would have the power to adjustgrievances. 7Subsequently, the Board decided in International Orga-nization of Masters, Mates and Pilots8that a union's pick-eting a vessel to compel the addition of another officerto the ship's complement did not violate Section8(b)(1)(B), since the actual selection of the new officerswould be left solely in the hands of the employer. Afterreviewing some of the legislative history of the Act, theBoard stated:As is evidenced from the legislative history, Con-gress enacted Section 8(b)(1)(B) to protect an em-ployer from a union which might seek to impose itswill on the employer by dictating whom it should orshould not select as its collective-bargaining repre-sentative or grievance adjuster.The Board then continued:MMP's conduct herein does not diminish in anyway the Employer's unfettered right to select therepresentative of its choice. While concededly theEmployer might be forced to hire an additionalthird mate, the choice as to who that third mateshall be is totally within its discretion and control.There is nothing in the record evidence to indicatethat MMP sought to have one of its own membersselected as the additional third mate. Indeed, inlight of the Employer's current collective-bargain-ing agreement with MEBA covering all deck offi-cers, we doubt that the Employer could have se-lected another third mate from among MMP'smembers or that MMP realistically expected theEmployer to do so.The Union here seeks to bring itself within the protec-tion of International Organization of Masters, Mates andPilots, and similar cases, by contending that it was notseeking the discharge or demotion of Brown, Blase, andSmall, nor was it seeking the selection of any particularperson as walking boss. However, that argument ignores' Laborers International Union of North America, AFL-CIO, Local 478(International Builders of Florida), supra.7 To the same effect, see Operating Engineers. Local Union Vo. 3 of theInternational Union of Operating Engineers. AFL-CIO (Redi-Mir Products,Inc., d/b/a Visalia Redi-Mix). 219 NLRIH 531 (1975)International Organlzation of Masters. Mates and Pilots ('ewpor IanA-ers Corporation), 233 NLRB 245 (1977).the record. It may well be, as argued by the Union, thaton one or more occasions the men refused to work forall walking bosses on a particular job, and further, thatthe Union never named desired replacements for thethree walking bosses, nor named them as targets for dis-charge. However, those matters do not alter the natureof the stoppages: (I) When Wing called on the telephoneDecember 28 to ask for a meeting with PMA, he namedSmall as a reason for the "problem." (2) Each work stop-page was directed specifically to Brown, Blase, or Small.(3) No work stoppage was directed to any other walkingboss. (4) The Union admittedly wanted to be given theright of "input" into the selection of walking bosses, andwas not given that right so far as Brown, Blase, andSmall were concerned. Only those three were the targetsof work stoppages. (5) This controversy dates from 1963,yet on no occasion did the selection of walking bossesresult in work stoppages, until Brown, Blase, and Smallwere selected.Local 91 represents walking bosses. Local 10 has noauthority over walking bosses, and is given no contrac-tual authority to play any role in their selection or ad-ministration. The fact that work stoppages restrain andcoerce requires no citation.It is clear from the foregoing, and found, that Respon-dent sought, through unauthorized work stoppages, toforce PMA to forgo the services of Brown, Blase, andSmall as walking bosses, in violation of the Act.9Further evidence of the illegal nature of the Union'swork stoppages, is the mechanism it attempted to forceon PMA. The Union seeks "input" into the selectionprocess for walking bosses, and wants a "pool" of poten-tial selectees that it has agreed to, under criteria forqualification that the Union would help establish. TheUnion complains of discrimination, nepotism, and favorit-ism, which are conclusive allegations, subject to subjec-tive considerations. PCLCD has specific provisionsagainst discrimination of any kind,t°and PMA andLocal 91 are bound by those provisions. Neither PMAnor Local 91 has been found in contravention of thoseprovisions, so far as the record shows. In any event,PMA is the employer, and has sole control over the se-lection process for walking bosses, subject only to theprovisions of its contract with Local 91. Clearly, whatthe Union wants is a process that, in the Board's lan-guage, would "diminish ...the Employer's unfetteredright to select the representative of its choice."" Ifgiven what it wants, the Union would play a role in es-tablishing criteria for employees who would constitutethe "pool" from which walking bosses would be select-ed. Those criteria would reflect what the Union thinks isdiscrimination, nepotism, and favoritism. In other words,the Union wants to substitute its judgment for, or add itto, that of PMA, in selecting walking bosses. Picketingto effect such an intrusion into PMA's prerogatives, iscontrary to the Act.'2It may well be that, if the Unionu Lahrers Local 478, upra.In Sec 13. p 75, and addendum, p. 185International Organization of A1Mastvrs. .ats and Pdotm. supra" Ilorida Power light C(a Internaional Brotherhood of ElectricalR4orAcri, l.ocal 641. er a. 417 S 79(), 803 (1974) See also InternationalContinued543 I).ECISIONS OF NATIONAL. L.ABOR RELATIONS BOARDtook part in establishing criteria, it would be only a part,rather than exclusive control, of criteria. However, thatpart inevitably would impinge on the right of PMA toexercise control over its representatives in an unfetteredmanner. It is just such a situation that Section 8(b)(l)(B)was enacted to protect against. The Union's contentionthat its actions are justified because of its favorable mo-tives is contrary to controlling law. The Union's motives,however noteworthy, are irrelevant. t3Respondent also argues that what it seeks is participa-tion in establishing criteria for promotion, which, it con-tends, is a legitimate subject for bargaining. However,that argument is similar to the argument concerning dis-crimination, and it is without merit for the same reasons,i.e., the sole issue here is whether or not Section8(b)(1)(B) has been violated; it is not whether the Unionmay have good reason for wanting to participate in se-lection of walking foremen, which selection under theAct is vested exclusively in PMA.IV. Ilk IEFFECI OF THEI UNFAIR LABOR PRACTICF.SUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(b)(1)(B) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom, and take certain affirmative actionsdesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andthe entire record, I make the following:CONCLUSIONS OF LAWI. Marine Terminals Corporation, Crescent Wharf andWarehouse Company, and Matson Terminals, Inc., areengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent, International Longshoremen's andWarehousemen's Union, Local No. 10, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. By its work stoppages, as found above, Respondent,International Longshoremen's and Warehousemen'sTypographical Union Leo:al 38. AFL-CIO and lnternational 'ypographicalUnion Local 165, AFIL-CIO and Scale C'ommittee v N.L.R.B.. 278 F 2d (Ist Cir. 196))1' Laborers' Ixwal 478, upra. See also Silver Bar local Union No Y62,International Brotherhood of Pulp. Sulphite and Paper Mill Werkrs ( AlaskaLumber and Pulp Co.. Inc.), 198 NL.RH 751 (1972) Local 333. UnitedMarine Division I .I...,.4FL-C10 (Morania Oil lankir. Inc.l, 233 N.RB387 (1977) Cf IEmporium C(apweli C, \v. I4'e',rn Addilion (ornuriiOrganization. e t. 421 U.SJ 510 (1975)Union, Local No. 10, has engaged in unfair labor prac-tices in violation of Section 8(b)(l)(B) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 4The Respondent, International Longshoremen's andWarehousemen's Union, Local No. 10, San Francisco,California, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Restraining and coercing PMA or any of its em-ployer-members, in the selection or retention of theirrepresentatives for the purpose of collective bargainingor the adjustment of grievances.(b) Engaging in work stoppages or threatening toengage in work stoppages for the purpose of restrainingor coercing PMA or any of its employer-members, in theselection of their representatives for the purpose of col-lective bargaining and adjustment of grievances.2. Take the following affirmative action, which I findwill effectuate the policies of the Act:(a) Notify PMA and its employer-members, that tneUnion has no objection to the employment of ClarenceSmall, William Brown, and Haus Blase as walkingbosses.(b) Post at its San Francisco, California, worksite, andits principal office, copies of the attached notice marked"Appendix.""' Copies of said notice on forms providedby the Regional Director for Region 20, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatthe notices are not altered, defaced, or covered by anyother material.(c) Furnish to said Regional Director copies of theaforementioned notice for posting by PMA, that Compa-ny willing, at the work stoppage premises.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.14 In the event no exceptionls are filed as provided by Sec 102 46 ofthe Rules ad Regulations of the National Labor Relations Board, thefindinlgs, conclusions, ad recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order and all objections theretoshall bc deemed aived for all purposes.In the evecin that this ()rder is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the noice reading "Posted byOrder of the National l.abor Relations Board" shall read "'Posted Pursu-.ant to ai Judgmenlt of the United States Court of Appeals Enforcing an()rder if the Natilonal Labor Relations Board "544